The order of this court entered on August 17, 1987 [133 AD2d 41] is amended so as to direct respondent Board of Elections to place the name of appellant, Hansel L. McGee, on the ballot as candidate for the office of Judge of the Surrogate’s Court, Bronx County, in the Democratic Party primary election to be held on September 15, 1987. Concur—Kassal, J. P., Rosenberger, Ellerin and Wallach, JJ.
Smith, J., dissents and would affirm for the reasons stated in his dissenting memorandum in Matter of Korman v Sachs (133 AD2d 41).